Citation Nr: 1439184	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, the Veteran requested a Board video conference hearing; however, his attorney withdrew this request by letter dated April 2011.  

The Board denied this appeal in a November 2011 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in August 2013 vacating and remanding the Board's November 2011 decision. 


FINDINGS OF FACT

1.  An April 2004 rating decision that denied service connection for diabetes mellitus was not appealed and is final.

2.  Some of the new evidence received since the April 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for type II diabetes mellitus and raises a reasonable possibility of substantiating that claim.  

3.  The Veteran did not serve in the Republic of Vietnam or aboard ship in its inland waters.  

4.  There is no competent and credible evidence that the Veteran was exposed to Agent Orange or any other herbicide during service.  

5.  Diabetes mellitus was not shown in service or for many years thereafter, and there is no competent evidence suggesting the disorder is related to service.  
CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for diabetes mellitus is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for type II diabetes mellitus.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

As the Board is reopening this claim, a fully favorable decision, the duties to notify and assist related to that portion of the claim do not need to be discussed.  

Regarding the claim for service connection on the merits, the duty to notify was satisfied in this case by November 2006, February 2009, and April 2009 letters.  The claim was last readjudicated in April 2011.  

In December 2013, the Veteran submitted additional argument and requested that the Board remand his claims for Agency of Original Jurisdiction (AOJ) review.  While the Veteran has submitted additional argument since the last adjudication of the claims by the AOJ, this argument is similar to arguments previously made by the Veteran and previously considered by the AOJ, and no additional evidence pertinent to the claims has been received since the last adjudication by the AOJ.  Thus, remand for consideration of additional evidence by the AOJ is not appropriate at this time.  See 38 C.F.R. § 20.1304(c) (2013).  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and historical information.  

The Veteran has alleged that he may have been exposed to Agent Orange while serving off the shore of Vietnam as wind conditions may have brought Agent Orange from the shore to his ship.  In a December 2013 letter, the Veteran asked that VA obtain records showing when the USS Cochrane was in Da Nang harbor, where the ship was anchored, and certain weather data for those dates, such as wind speed and direction.  While VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim," VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  See 38 U.S.C. § 5103A(a)(1) (West 2002); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In this case, expert evidence would be necessary to prove exposure to herbicides based upon wind conditions.  However, just because it is conceivable that an expert opinion might be obtained based upon some unidentified set of data that may or may not exist does not mean that it would be a reasonable burden on VA's limited resources to determine whether such an opinion could be obtained and what data would be required.  Cf. Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009) (It is the responsibility of the Secretary to address definite claims, not "to conduct an unguided safari through the record . . . ."); Lamb v. Peake, 22 Vet. App. 227, 232 (2008) ("It is not the responsibility of the Secretary to act as a private detective ...").  Presumably, such an opinion would require precise data on the location of the Veteran's ship, the strength and direction of the wind at the times when the Veteran was near shore, whether Agent Orange was being sprayed anywhere in the vicinity or otherwise in a form that could be disbursed by wind, and the precise chemical properties relevant to determining its spread.  There may also be additional information that an expert would deem relevant to producing an opinion that would be more than mere speculation.  At this point, the record does not indicate that obtaining an expert opinion on this matter or the data possibly needed to form such an opinion would be anything more than a fishing expedition.  It is unclear whether necessary science and case-specific data exist or whether it could be obtained with an amount of effort that would be reasonable based upon the resources available to the Secretary.

In this regard, the Board notes that the issue is whether it is at least as likely as not that this Veteran was exposed to Agent Orange based upon the dates and locations of his service.  Whether global data and science exist to make broad determinations about what blue-water Veterans may have been exposed based upon generalizations about their service is the proper subject of rulemaking, not adjudication.  See 38 C.F.R. § 20.1303 (2013) ("Nonprecedential nature of Board decisions").

Accordingly, the Board determines that the current record does not indicate that there is reasonable assistance that VA could offer that would allow for a non-speculative determination as to whether this Veteran was actually exposed to Agent Orange.

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection for diabetes mellitus.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that indicates the Veteran's current diabetes may be related to his military service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
	
Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

The Veteran's claim of entitlement to service connection for diabetes mellitus has previously been denied by VA, most recently in an April 2004 decision.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).  Thus, the claim can only be reviewed on the merits if new and material evidence is received.  See 38 C.F.R. § 3.156 (2013).  

Since the April 2004 decision, the Veteran submitted new and material evidence sufficient to reopen his claim.  For example, the Veteran submitted what appears to be a "Cruise Book" showing a picture of a sailor aboard ship with a rifle.  There is a landmass in the background.  The caption reads, "To cope with the enemy swimmer threat while anchored in Danang the lookouts were armed."  Presuming the credibility of this new evidence, the claim must be reopened as there is a reasonable possibility that evidence showing the Veteran's ship near Vietnam while he was aboard could substantiate his claim for service connection.  See id.; see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent); Shade v. Shinseki, 24 Vet. App 110, 117 (2010).  As such, the claim is reopened and the Board will address the claim for service connection on the merits.  

The Veteran asserts that he developed diabetes as a result of exposure to Agent Orange or other herbicides while serving aboard ship offshore of the Republic of Vietnam.  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety days or more during a period of war and diabetes mellitus, or other listed chronic diseases, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, the disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran does not contend that he developed diabetes during service or manifested symptoms of that disorder within one year after his discharge from service.  The medical evidence of record, including service treatment records, show no complaint, treatment, or diagnosis related to diabetes during service or within one year after separation from service.  In fact, the earliest indication of a diagnosis of diabetes in the record is an October 1994 private treatment record indicating that the Veteran had insulin dependent diabetes for the past 5 years.  There is no indication in the record that the diagnosis of diabetes some 19 years after the Veteran's discharge from service is in any way related to his service - except for the Veteran's allegation that exposure to herbicides caused his diabetes.  This theory will be addressed below.  As such, service connection is not warranted on a direct basis or presumed related to service based on a chronic disease manifesting shortly after service.  See 38 C.F.R. §§ 3.303, 3.309(a) (2013).  

The crucial question in this case is whether the Veteran was exposed to Agent Orange as he contends.  Here, the Veteran asserts that his ship was anchored in Da Nang harbor for 2 or 3 days on at least 10 occasions, and that the ship was as close as 1 mile from shore.  In his August 2006 claim and other correspondence, the Veteran argues that wind conditions brought Agent Orange from the shore to his ship.  

Generally, a Veteran who is exposed to Agent Orange or other herbicides during service and develops certain diseases, such as type II diabetes, will be service-connected for such disorder.  38 C.F.R. § 3.309(e) (2013).  In this case, the diagnosis of diabetes is not in dispute.  As noted above, medical evidence reflects that the Veteran has had diabetes for a number of years.  Thus, if exposure to herbicides is established service connection would be warranted.  

There are two ways to establish exposure to herbicides.  

First, exposure to herbicides is presumed for veterans who served in the Republic of Vietnam during a certain period, to include service on the land or the inland waterways.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran does not assert that he served on land in Vietnam and service records do not show such service.  In fact, in an October 28, 2003 statement, the Veteran specifically stated that he was never on land in Vietnam.  

Inland waterways are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10k.  Service aboard a ship that anchored in an open-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

There is no evidence that the ship the Veteran served aboard, the USS Cochrane, visited the inland waters of Vietnam while the Veteran was aboard.  The ship's history for the USS Cochrane does not indicate any inland waterway service.  While the Veteran testified that his ship anchored and operated in Da Nang harbor, Da Nang harbor is not considered an inland waterway of Vietnam.  Id.  

As the Veteran has specifically stated that he did not step foot in Vietnam and the other evidence does not show that the Veteran served in the inland waters of Vietnam, exposure to herbicides cannot be presumed.  38 C.F.R. § 3.307(a)(6)(iii).

Second, exposure to herbicides can also be established with evidence of actual exposure.  Such is not the case here.  The only evidence suggesting the Veteran was actually exposed to herbicides is his lay statements.  As a lay person the Veteran is competent to report things he observed during service, such as the feeling and strength of the wind.  In this case, the Veteran has not characterized his impression of wind direction and speed while he served aboard ship in Da Nang harbor; however, even if he had, the question of whether strong winds could have carried herbicides offshore so as to expose sailors serving onboard a ship in Da Nang harbor is a complex issue that is beyond the common knowledge and ordinary experience of lay Veterans and adjudicators.  Accordingly, the Veteran's lay belief based upon his observation of wind conditions is insufficient to make it at least as likely as not that he was exposed to herbicides.

In summary, the Board finds that there is no competent evidence that the Veteran was ever exposed to herbicides during his service.  The Veteran is competent to testify that he was exposed to wind while aboard ship off the coast of Vietnam; however, he is not competent to determine that the air contained herbicides.  There is simply no evidence that the Veteran had specific scientific knowledge such that he could identify herbicide residue by smell, sight, touch, etc., or calculate if wind could have carried herbicides to the ship he served aboard, nor has the Veteran attempted to do so.  












							
      CONTINUED ON NEXT PAGE

Given the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran has type II diabetes mellitus related to his military service or presumed related to his military service.  As such, the claim for service connection for type II diabetes mellitus must be denied.  


ORDER

New and material evidence having been received the claim of entitlement to service connection for type II diabetes mellitus is reopened.

Entitlement to service connection for type II diabetes mellitus is denied.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


